Name: COMMISSION REGULATION (EC) No 1967/96 of 9 October 1996 determining the amounts of the agricultural components and the additional duties applicable from 1 July to 31 December 1996 in the importation into the Community of goods covered by Council Regulation (EC) No 3448/93 from Switzerland
 Type: Regulation
 Subject Matter: agri-foodstuffs;  prices;  Europe;  EU finance;  trade
 Date Published: nan

 15. 10 . 96 EN Official Journal of the European Communities No L 261 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1967/96 of 9 October 1996 determining the amounts of the agricultural components and the additional duties applicable from 1 July to 31 December 1996 in the importation into the Community of goods covered by Council Regulation (EC) No 3448/93 from Switzerland HAS ADOPTED THIS REGULATION: Article 1 The Annexes to this Regulation lay down the agricultural components and the corresponding additional duties applicable from 1 July to 31 December 1996 to the importation of goods covered by Regulation (EC) No 3448/93 from Switzerland . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting frorrf the processing of agricultural products ('), and in particular Article 7 thereof, Whereas Article 1 ( 1 ) of Council Regulation (EC) No 1903/96 of 27 September 1996 establishing certain measures concerning imports of processed agricultural products from Switzerland in order to take account of the results of the Uruguay Round negotiations in the agricul ­ tural sector (2), lays down the basic amounts taken into consideration in calculating the agricultural components and the additional duties applicable to the importation into the Community of goods originating in Switzerland, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 October 1996 . For the Commission Martin BANGEMANN Member of the Commission (') OJ No L 318 , 20 . 12. 1993, p . 18 . (2) OJ No L 251 , 3 . 10 . 1996, p. 1 . No L 261 /2 EN Official Journal of the European Communities 15 . 10 . 96 ANEXO I  BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I  ANEXO I  LUTE I  BILAGA I Elementos agrÃ ­colas (por 100 kilogramos de peso neto) aplicables, del 1 de julio al 31 de diciembre de 1996 inclusive, a la importaciÃ ³n en la Comunidad procedente de Suiza Landbrugselementer (pr. 100 kg nettovÃ ¦gt), der skal anvendes ved indfÃ ¸rsel fra Schweiz til FÃ ¦llesskabet fra 1 . juli til og med 31 . december 1996 AgrarteilbetrÃ ¤ge (fÃ ¼r 100 kg Eigengewicht) bei der Einfuhr aus der Schweiz in die Gemeinschaft, anwendbar vom 1 . Juli bis einschlieÃ lich 31 . Dezember 1996 Ã Ã µÃ Ã Ã ³Ã ¹Ã ºÃ ¬ Ã Ã Ã ¿Ã ¹Ã Ã µÃ ¯Ã ± (Ã ³Ã ¹Ã ± 100 kg Ã ºÃ ±Ã ¦Ã ±Ã Ã ¿Ã  Ã ²Ã ¬Ã Ã ¿Ã Ã ) ÃÃ ¿Ã Ã µÃ Ã ±Ã Ã ¼Ã Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã ±ÃÃ  1Ã ·Ã  ÃÃ ¿Ã Ã »Ã ¯Ã ¿Ã Ã ¼Ã ­Ã Ã Ã ¹ Ã ºÃ ±Ã ¹ 31 Ã Ã µÃ ºÃ µÃ ¼Ã ²Ã Ã ¯Ã ¿Ã 1996 Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ® Ã Ã Ã ·Ã ½ Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ± Ã ±ÃÃ  Ã Ã ·Ã ½ Ã Ã »Ã ²Ã µÃ Ã ¯Ã ± Agricultural components (per 100 kilograms net weight) to be levied from 1 July to 31 December 1996 inclusive, on importation into the Community from Switzerland Ã lÃ ©ments agricoles (par 100 kilogrammes poids net) applicables, du 1 er juillet au 31 dÃ ©cembre 1996 inclus, Ã l'importation dans la CommunautÃ © en provenance de Suisse Elementi agricoli (per 100 kg peso netto) applicabili all'importazione nella ComunitÃ in provenienza dalla Svizzera dal 1 ° luglio al 31 dicembre 1996 incluso Agrarische elementen (per 100 kg nettogewicht) bij invoer in de Gemeenschap vanuit Zwitserland, te heffen van 1 juli tot en met 31 december 1996 Elementos agrÃ ­colas (por 100 quilogramas de peso lÃ ­quido) aplicaveis , de 1 de Julho a 31 de Dezembro de 1996, inclusive, Ã importaÃ §Ã £o na Comunidade proveniente da SuÃ ­Ã §a SveitsistÃ ¤ yhteisÃ ¶Ã ¶n tulevaan tuontiin 1 pÃ ¤ivÃ ¤stÃ ¤ heinÃ ¤kuuta 31 pÃ ¤ivÃ ¤Ã ¤n joulukuuta 1996 sovellettavat maatalousosat (100 nettopainokilolta) JordbruksbestÃ ¥ndsdelar (per 100 kg nettovikt) som skall tillÃ ¤mpas pa import frÃ ¥n Schweiz till gemenskapen fr. o. m. den 1 juli t. o . m. den 31 december 1996 15 . 10 . 96 EN Official Journal of the European Communities No L 261 /3 PARTE 1  DEL 1  TEIL 1  Ã Ã Ã ¡Ã Ã £ 1  PART 1  PARTIE 1  PARTE 1  DEEL 1  PARTE 1  OSA 1  DEL 1 CÃ ³digo NC KN-kode KN-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  CN code Code NC Codice NC GN-code CÃ ³digo NC CN-koodi KN-nummer ecus/ ECU/ Ecu/ecu/ Ã ©cus/ecua/ 100 kg CÃ ³digo NC KN-kode KN-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  CN code Code NC Codice NC GN-code CÃ ³digo NC CN-koodi KN-nummer ecus/ECU/ Ecu/ecu/ Ã ©cus/ecua/ 100 kg CÃ ³digo NC KN-kode KN-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  CN code Code NC Codice NC GN-code CÃ ³digo NC CN-koodi KN-nummer ecus/ ECU/ Ecu/ecu/ Ã ©cus/ecua/ 100 kg 0403 10 51 130,700 1806 90 50 o 1905 90 45 0 0403 10 53 179,300 1806 90 60 o 1905 90 55 o 0403 10 59 232,100 1806 90 70 o 1905 90 60 o 0403 10 91 17,000 1806 90 90 0 1905 90 90 o 0403 10 93 23,500 1901 10 00 0 2001 90 30 (') 11,040 0403 10 99 36,500 1901 20 00 0 2004 10 91 o 0403 90 71 130,700 1901 90 11 24,800 2004 90 10 (') 11,040 0403 90 73 179,300 1901 90 19 20,200 2005 20 10 o 0403 90 79 232,100 1901 90 99 o 2005 80 00 (') 11,040 0403 90 91 17,000 1902 11 00 25,331 2008 99 85 (') 11,040 0403 90 93 23,500 1902 19 10 25,331 2101 12 98 o 0403 90 99 36,500 1902 19 90 21,715 2101 20 98 0 0405 20 10 0 1902 20 91 6,219 2101 30 19 17,400 0405 20 30 o 1902 20 99 17,595 2101 30 99 31,198 0710 40 00 (') 11,040 1902 30 10 25,331 2102 10 31 0,000 071 1 90 30 (') 11,040 1902 30 90 10,011 2102 10 39 0,000 1704 10 11 31,152 1902 40 10 25,331 2105 00 10 25,400 1704 10 19 31,152 1902 40 90 10,011 2105 00 91 50,849 1704 10 91 35,366 1903 00 00 17,774 2105 00 99 72,370 1704 10 99 35,366 1904 10 10 23,515 2106 10 80 0 1 704 90 30 57,469 1904 10 30 63,239 2106 90 10 25,000 1704 90 51 0 1904 10 90 39,902 2106 90 98 0 1 704 90 55 o 1904 20 10 0 2202 90 91 15,775 1704 90 61 C) 1904 20 91 23,515 2202 90 95 15,561 1 704 90 65 0 1904 20 95 63,239 2202 90 99 28,115 1704 90 71 o 1904 20 99 39,902 2905 43 00 144,000 1 704 90 75 o 1904 90 10 63,239 2905 44 1 1 18,989 1704 90 81 n 1904 90 90 26,392 2905 44 19 43,200 1 704 90 99 0 1905 10 00 17,828 2905 44 91 27,048 1806 10 20 28,800 1905 20 10 21,393 2905 44 99 61,440 1806 10 30 36,000 1905 20 30 28,645 3302 10 29 o 1806 10 90 48,000 1905 20 90 35,896 3505 10 10 20,866 1806 20 10 o 1905 30 11 o 3505 10 90 20,866 1806 20 30 n 1905 30 19 o 3505 20 10 5,299 1806 20 50 0 1905 30 30 n 3505 20 30 10,488 1806 20 70 o 1905 30 51 0 3505 20 50 16,670 1806 20 80 0 1905 30 59 0 3505 20 90 20,866 1806 20 95 0 1905 30 91 0 3809 10 10 10,488 1806 31 00 0 1905 30 99 o 3809 10 30 14,573 1806 32 10 0 1905 40 10 0 3809 10 50 17,774 1806 32 90 (2) 1905 40 90 o 3809 10 90 20,866 1806 90 11 C) 1905 90 10 16,415 3824 60 1 1 18,989 1806 90 19 o 1905 90 20 71,098 3824 60 19 43,200 1806 90 31 0 1905 90 30 C) 3824 60 91 27,048 1806 90 39 0 1905 90 40 0 3824 60 99 61,440 f) VÃ ©ase parte 2 / Se del 2 / Siehe Teil 2 / BÃ »Ã ­ÃÃ µ Ã ¼Ã ­Ã Ã ¿Ã  2 / See Part 2 / Voir partie 2 / Vedi parte 2 / Zie deel 2 / Ver parte 2 / Katso osa 2 / Se del 2 . (') Por 100 kg de boniatos , etc . o de maÃ ­z escurridos . / Pr . 100 kg aflÃ ¸bne sÃ ¸de kartofler osv. eller majs . / Pro 100 kg SÃ ¼Ã kartoffeln usw. oder Mais, abgetropft . / AvÃ ± 100 kg Ã Ã Ã Ã ±Ã ³Ã ³Ã ¹Ã Ã ¼Ã ­Ã ½Ã Ã ½ Y^UK07taxaTd)v Ã º.Ã ».Ã . T] KaA.a|jJiOKio6 Ã Ã Ã Ã ±Ã ³Ã ³Ã ¹Ã Ã ¼Ã µÃ ½Ã ¿Ã . / Per 100 kilograms of drained sweet potatoes, etc ., or maize . / Par 100 kilogrammes de patates douces , etc ., ou de mais Ã ©gouttÃ ©s . / Per 100 kg di patate dolci , ecc . o granturco sgocciolati . / Per 100 kg zoete aardappelen enz . of mai's , uitgedropen . / Por 100 kg de batatas-doces, etc ., ou de milho, escorridos . / 100:aa kilogrammaa valutettua bataattia jne . tai maissia kohden . / Per 100 kg torkad sÃ ¶tpotatis etc . eller majs . ( 2) Vease Anexo III ! Se bilag III / Siehe Anhang III / BÃ »Ã ­ÃÃ µ 7tapapTT|fj.a III / See Annex III / Voir annexe III / Vedi allegato III / Zie bijlage III / Ver anexo III / Katso liite III / Se bilaga III . No L 261 /4 EN Official Journal of the European Communities 15 . 10 . 96 PARTE 2  DEL 2  TEIL 2  Ã Ã Ã ¡Ã Ã £ 2  PART 2  PARTIE 2  PARTE 2  DEEL 2  PARTE 2  OSA 2  DEL 2 CÃ ³digo adicional Yderligere kodenummer Zusatzcode Ã Ã Ã Ã Ã ¸Ã µÃ Ã ¿Ã  Ã ºÃ Ã ´Ã ¹Ã ºÃ Ã  Additional code Code additionnel Codice complementare Aanvullende code CÃ ³digo adicional LisÃ ¤koodi TillÃ ¤ggskod C ) ecus/ECU/ Ecu/ecu/ Ã ©cus/ecua/ 100 kg CÃ ³digo adicional Yderligere kodenummer Zusatzcode Ã Ã Ã Ã Ã ¸Ã µÃ Ã ¿Ã  Ã ºÃ Ã ´Ã ¹Ã ºÃ Ã  Additional code Code additionnel Codice complementare Aanvullende code CÃ ³digo adicional LisÃ ¤koodi TillÃ ¤ggskod C ) ecus/ECU/ Ecu/ecu/ Ã ©cus/ecua/ 100 kg CÃ ³digo adicional Yderligere kodenummer Zusatzcode Ã Ã Ã Ã Ã ¸Ã µÃ Ã ¿Ã  Ã ºÃ Ã ´Ã ¹Ã ºÃ Ã  Additional code Code additionnel Codice complementare Aanvullende code CÃ ³digo adicional LisÃ ¤koodi TillÃ ¤ggskod C ) ecus/ECU/ Ecu/ecu/ Ã ©cus/ecua/ 100 kg 7000 0,000 7057 94,617 7121 38,545 7001 11,520 7060 102,887 7122 48,625 7002 21,600 7061 114,407 7123 57,910 7003 31,200 7062 124,487 7124 71,610 7004 44,640 7063 123,210 7125 31,603 7005 4,578 7064 143,500 7126 43,123 7006 16,098 7065 107,465 7127 53,203 7007 26,178 7066 118,985 7128 62,803 7008 35,778 7067 129,065 7129 76,243 7009 49,218 7068 135,520 7130 36,806 7010 9,781 7069 149,220 7131 48,326 7011 21,301 7070 112,668 7132 58,406 7012 31,381 7071 124,188 7133 68,006 7013 40,981 7072 1 34,268 7135 42,425 7015 1 5,400 7073 142,030 7136 53,945 7016 26,920 7075 117,250 7137 64,025 7017 37,000 7076 128,980 7140 65,436 7020 19,205 7077 139,240 7141 76,956 7021 30,725 7080 200,286 7142 87,036 7022 40,805 7081 211,806 7143 94,500 7023 50,100 7082 221,886 7144 108,200 7024 63,790 7083 222,590 7145 70,014 7025 23,784 7084 236,270 7146 81,534 7026 35,304 7085 204,864 7147 91,614 7027 45,384 7086 216,384 7148 100,220 7028 54,984 7087 226,464 7149 113,910 7029 68,424 7088 228,300 7150 75,217 7030 28,987 7090 210,067 7151 86,737 7031 40,507 7091 221,587 7152 96,817 7032 50,587 7092 231,667 7153 106,417 7033 60,187 7095 210,020 7155 80,836 7035 34,606 7096 221,770 7156 92,356 7036 46,126 7100 7,819 7157 102,436 7037 56,206 7101 19,339 7160 110,706 7040 57,616 7102 29,419 7161 122,226 7041 69,136 7103 39,019 7162 132,306 7042 79,216 7104 52,459 7163 137,630 7043 86,680 7105 12,398 7164 151,310 7044 100,380 7106 23,918 7165 1 1 5,284 7045 62,195 7107 33,998 7166 126,804 7046 73,715 7108 43,598 7167 136,884 7047 83,795 7109 57,038 7168 143,340 7048 92,400 7110 17,601 7169 157,050 7049 106,100 7111 29,121 7170 120,487 7050 67,398 7112 39,201 7171 132,007 7051 78,918 7113 48,801 7172 142,087 7052 88,998 7115 23,220 7173 149,840 7053 98,598 7116 34,740 7175 125,060 7055 73,017 7117 44,820 7176 136,790 7056 84,537 7120 27,025 7177 147,070 15. 10 . 96 EN Official Journal of the European Communities No L 261 /5 CÃ ³digo adicional Yderligere kodenummer Zusatzcode Ã Ã Ã Ã Ã ¸Ã µÃ Ã ¿Ã  Ã ºÃ Ã ´Ã ¹Ã ºÃ Ã  Additional code Code additionnel Codice complementare Aanvullende code CÃ ³digo adicional LisÃ ¤koodi TillÃ ¤ggskod C ) ecus/ECU/ Ecu/ecu/ Ã ©cus/ecua/ 100 kg CÃ ³digo adicional Yderligere kodenummer Zusatzcode Ã Ã Ã Ã Ã ¸Ã µÃ Ã ¿Ã  Ã ºÃ Ã ´Ã ¹Ã ºÃ Ã  Additional code Code additionnel Codice complementare Aanvullende code CÃ ³digo adicional LisÃ ¤koodi TillÃ ¤ggskod C ) ecus/ECU/ Ecu/ecu/ Ã ©cus/ecua/ 100 kg CÃ ³digo adicional Yderligere kodenummer Zusatzcode Ã Ã Ã Ã Ã ¸Ã µÃ Ã ¿Ã  Ã ºÃ Ã ´Ã ¹Ã ºÃ Ã  Additional code Code additionnel Codice complementare Aanvullende code CÃ ³digo adicional LisÃ ¤koodi TillÃ ¤ggskod C ) ecus/ECU/ Ecu/ecu/ Ã ©cus/ecua/ 100 kg 7180 208,105 7305 75,687 7463 159,760 7181 219,625 7306 87,207 7464 173,450 7182 229,705 7307 97,287 7465 133,680 7183 230,410 7308 106,887 7466 145,420 7185 212,684 7309 120,327 7467 155,690 7186 224,204 7310 80,889 7468 165,480 7187 234,284 7311 92,409 7470 140,180 7188 236,120 7312 102,489 7471 151,920 7190 217,886 7313 112,089 7472 162,180 7191 229,406 7315 86,508 7475 147,190 7192 239,486 7316 98,028 7476 158,930 7195 217,840 7317 108,108 7500 105,640 7196 229,590 7320 92,127 7501 117,166 7200 51,550 7321 103,647 7502 127,246 7201 63,290 7360 118,840 7503 136,846 7202 73,560 7361 130,580 7504 150,286 7203 83,340 7362 140,850 7505 110,224 7204 96,971 7363 150,650 7506 121,744 7205 56,909 7364 164,350 7507 131,824 7206 68,429 7365 124,560 7508 141,424 7207 78,509 7366 136,300 7509 154,864 7208 88,109 7367 146,590 7510 115,427 7209 101,549 7368 156,350 7511 126,947 7210 62,112 7369 170,060 7512 137,027 7211 73,632 7370 131,070 7513 146,627 7212 83,712 7371 142,790 7515 121,046 7213 93,312 7372 153,080 7516 132,566 7215 67,731 7373 162,850 7517 142,646 7216 79,251 7375 138,080 7520 126,665 7217 89,331 7376 149,810 7521 138,185 7220 73,350 7378 144,483 7560 137,070 7221 84,870 7400 88,880 7561 148,800 7260 108,420 7401 100,620 7562 159,080 7261 120,160 7402 110,890 7563 168,870 7262 130,440 7403 120,664 7564 182,570 7263 140,220 7404 134,104 7565 142,790 7264 153,910 7405 94,043 7566 154,530 7265 114,140 7406 105,563 7567 164,800 7266 125,880 7407 115,643 7568 174,580 7267 136,160 7408 125,243 7570 149,280 7268 145,930 7409 138,683 7571 161,030 7269 159,630 7410 99,245 7572 171,300 7270 120,640 7411 110,765 7575 156,300 7271 132,370 7412 120,845 7576 168,040 7272 142,640 7413 130,445 7600 140,920 7273 152,420 7415 104,864 7601 152,670 7275 127,660 7416 116,384 7602 162,950 7276 139,390 7417 126,464 7603 172,720 7300 70,460 7420 110,483 7604 186,430 7301 82,190 7421 122,003 7605 146,640 7302 92,470 7460 127,970 7606 158,390 7303 102,250 7461 139,710 7607 168,670 7304 115,748 7462 149,980 7608 178,450 No L 261 /6 EN Official Journal of the European Communities 15 . 10 . 96 CÃ ³digo adicional Yderligere kodenummer Zusatzcode Ã Ã Ã Ã Ã ¸Ã µÃ Ã ¿Ã  Ã ºÃ Ã ´Ã ¹Ã ºÃ Ã  Additional code Code additionnel Codice complementare Aanvullende code CÃ ³digo adicional LisÃ ¤koodi TillÃ ¤ggskod C ) ecus/ECU/ Ecu/ecu/ Ã ©cus/ecua/ 100 kg . CÃ ³digo adicional Yderligere kodenummer Zusatzcode Ã Ã Ã Ã Ã ¸Ã µÃ Ã ¿Ã  Ã ºÃ Ã ´Ã ¹Ã ºÃ Ã  Additional code Code additionnel Codice complementare Aanvullende code CÃ ³digo adicional LisÃ ¤koodi TillÃ ¤ggskod C ) ecus/ECU/ Ecu/ecu/ Ã ©cus/ecua/ 100 kg CÃ ³digo adicional Yderligere kodenummer Zusatzcode Ã Ã Ã Ã Ã ¸Ã µÃ Ã ¿Ã  Ã ºÃ Ã ´Ã ¹Ã ºÃ Ã  Additional code Code additionnel Codice complementare Aanvullende code CÃ ³digo adicional LisÃ ¤koodi TillÃ ¤ggskod C ) ecus/ECU/ Ecu/ecu/ Ã ©cus/ecua/ 100 kg 7609 192,130 7771 279,342 7859 48,178 7610 153,150 7778 78,636 7860 26,065 7611 164,880 7779 90,156 7861 37,585 7612 175,150 7780 304,957 7862 47,665 7613 184,940 7781 316,477 7863 57,265 7615 159,579 7785 309,535 7864 70,705 7616 171,099 7786 321,055 7865 30,643 7620 165,198 7788 123,906 7866 42,163 7700 166,950 7789 135,426 7867 52,243 7701 178,680 7798 28,839 7868 61,843 7702 188,970 7799 40,359 7869 75,283 7703 198,730 7800 285,339 7870 35,846 7705 172,670 7801 296,859 7871 47,366 7706 184,420 7802 306,939 7872 57,446 7707 194,690 7805 289,91 7 7873 67,046 7708 204,460 7806 301,437 7875 41,465 7710 179,160 7807 311,517 7876 52,985 7711 190,721 7808 48,044 7877 63,065 7712 200,801 7809 59,564 7878 47,084 7715 184,820 7810 295,120 7879 58,604 7716 196,340 7811 306,640 7900 36,490 7720 164,200 7818 86,455 7901 48,011 7721 175,728 7819 97,975 7902 58,091 7722 185,808 7820 293,158 7903 67,691 7723 195,408 7821 304,678 7904 81,131 7725 168,786 7822 314,758 7905 41,069 7726 180,306 7825 297,736 7906 52,589 7727 190,386 7826 309,256 7907 62,669 7728 199,986 7827 319,336 7908 72,269 7730 173,989 7828 131,725 7909 85,709 7731 185,509 7829 143,245 7910 46,272 7732 195,589 7830 302,939 7911 57,792 7735 179,608 7831 314,459 7912 67,872 7736 191,128 7838 134,057 7913 77,472 7740 211,120 7840 15,639 7915 51,891 7741 222,644 7841 27,159 7916 63,41 1 7742 232,724 7842 37,239 7917 73,491 7745 215,702 7843 46,839 7918 57,510 7746 227,222 7844 60,279 7919 69,030 7747 237,302 7845 20,217 7940 52,129 7750 220,905 7846 31,737 7941 63,649 7751 232,425 7847 41,817 7942 73,729 7758 21,019 7848 51,417 7943 83,329 7759 32,539 7849 64,857 7944 96,769 7760 258,041 7850 25,420 7945 56,708 7761 269,561 7851 36,940 7946 68,228 7762 279,641 7852 47,020 7947 78,308 7765 262,619 7853 56,620 7948 87,908 7766 274,139 7855 31,039 7949 101,348 7768 40,225 7856 42,559 7950 61,911 7769 51,745 7857 52,639 7951 73,431 7770 267,822 7858 36,658 7952 83,511 15. 10 . 96 EN Official Journal of the European Communities No L 261 /7 CÃ ³digo adicional Yderligere kodenummer Zusatzcode Ã Ã Ã Ã Ã ¸Ã µÃ Ã ¿Ã  Ã ºÃ Ã ´Ã ¹Ã ºÃ Ã  Additional code Code additionnel Codice complementare Aanvullende code CÃ ³digo adicional LisÃ ¤koodi TillÃ ¤ggskod C ) ecus/ECU/ Ecu/ecu/ Ã ©cus/ecua/ 100 kg CÃ ³digo adicional Yderligere kodenummer Zusatzcode Ã Ã Ã Ã Ã ¸Ã µÃ Ã ¿Ã  Ã ºÃ Ã ´Ã ¹Ã ºÃ Ã  Additional code Code additionnel Codice complementare Aanvullende code CÃ ³digo adicional LisÃ ¤koodi TillÃ ¤ggskod C ) ecus/ECU/ Ecu/ecu/ Ã ©cus/ecua/ 100 kg CÃ ³digo adicional Yderligere kodenummer Zusatzcode Ã Ã Ã Ã Ã ¸Ã µÃ Ã ¿Ã  Ã ºÃ Ã ´Ã ¹Ã ºÃ Ã  Additional code Code additionnel Codice complementare Aanvullende code CÃ ³digo adicional LisÃ ¤koodi TillÃ ¤ggskod C ) ecus/ECU/ Ecu/ecu/ Ã ©cus/ecua/ 100 kg 7953 93,111 7967 101,766 7981 128,811 7955 67,530 7968 111,366 7982 138,891 7956 79,050 7969 1 24,806 7983 148,491 7957 89,130 7970 85,369 7984 161,931 7958 73,149 7971 , 96,889 7985 121,870 7959 84,669 7972 106,969 7986 133,390 7960 75,588 7973 116,569 7987 143,470 7961 87,108 7975 90,988 7988 153,070 7962 97,188 7976 102,508 7990 127,072 7963 106,788 7977 112,588 7991 138,592 7964 120,228 7978 96,607 7992 148,672 7965 80,166 7979 108,127 7995 132,691 7966 91,686 7980 117,290 7996 144,211 ( ! ) VÃ ©ase Anexo II / Se bilag II / Siehe Anhang II / B/X7t £ 7iapaprr||ia II / See Annex II / Voir annexe II / Vedi allegato II / Zie bijlage II / Ver anexo II / Katso liite II / Se bilaga II . No L 261 /8 EN Official Journal of the European Communities 15. 10 . 96 ANNEX II Additional code (by composition ) Milk fat (% by weight) Milk proteins (% by weight) P) Starch/Glucose (% by weight) (') &gt; 0 &lt; 5 &gt;5 &lt; 25 &gt; 25 &lt; 50 &gt; 50 &lt; 75 &gt; 75 Sucrose/ Invert sugar/ lsoglucose (% by weight) ( 2) &gt;0 &lt;5 &gt;5 &lt; 30 &gt; 30 &lt; 50 &gt; 50 &lt; 70 &gt; 70 &gt;0 &lt;5 &gt;5 &lt; 30 &gt; 30 &lt; 50 &gt; 50 &lt; 70 &gt; 70 &gt;0 &lt;5 &gt;5 &lt; 30 &gt; 30 &lt; 50 &gt; 50 &gt;0 &lt;5 &gt;5 &lt; 30 &gt; 30 &gt;0 &lt;5 &gt;5 &gt;0 &lt; 1,5 &gt;0 &lt; 2,5 &gt; 2,5 &lt; 6 &gt;6 &lt; 18 &gt; 18 &lt; 30 &gt; 30 &lt; 60 &gt; 60 7000 7020 7040 7060 7080 7800 7001 7021 7041 7061 7081 7801 7002 7022 7042 7062 7082 7802 7003 7023 7043 7063 7083 x 7004 7024 7044 7064 7084 x 7005 7025 7045 7065 7085 7805 7006 7026 7046 7066 7086 7806 7007 7027 7047 7067 7087 7807 7008 7028 7048 7068 7088 x 7009 7029 7049 7069 x x 7010 7030 7050 7070 7090 7810 7011 7031 7051 7071 7091 7811 7012 7032 7052 7072 7092 x 7013 7033 7053 7073 x x 7015 7035 7055 7075 7095 x 7016 7036 7056 7076 7096 x 7017 7037 7057 7077 x x 7758 7768 7778 7788 x x 7759 7769 7779 7789 x x &gt; 1,5 &lt; 3 &gt;0 &lt; 2,5 &gt; 2,5 &lt; 6 &gt;6 &lt; 18 &gt; 18 &lt; 30 &gt; 30 &lt; 60 &gt; 60 7100 7120 7140 7160 7180 7820 7101 7121 7141 7161 7181 7821 7102 7122 7142 7162 7182 7822 7103 7123 7143 7163 7183 x 7104 7124 7144 7164 x x 7105 7125 7145 7165 7185 7825 7106 7126 7146 7166 7186 7826 7107 7127 7147 7167 7187 7827 7108 7128 7148 7168 7188 x 7109 7129 7149 7169 x x 7110 7130 7150 7170 7190 7830 7111 7131 7151 7171 7191 7831 7112 7132 7152 7172 7192 x 7113 7133 7153 7173 x x 7115 7135 7155 7175 7195 x 7116 7136 7156 7176 7196 x 7117 7137 7157 7177 x x 7798 7808 7818 7828 x x 7799 7809 7819 7829 x x &gt; 3 &lt; 6 &gt;0 &lt; 2,5 &gt; 2,5 &lt; 1 2 &gt; 12 7840 7200 7260 7841 7201 7261 7842 7202 7262 7843 7203 7263 7844 7204 7264 7845 7205 7265 7846 7206 7266 7847 7207 7267 7848 7208 7268 7849 7209 7269 7850 7210 7270 7851 7211 7271 7852 7212 7272 7853 7213 7273 7855 7215 7275 7856 7216 7276 7857 7217 x 7858 7220 7838 7859 7221 x &gt; 6 &lt; 9 &gt; 0 &lt; 4 &gt; 4 &lt; 15 &gt; 15 7860 7300 7360 7861 7301 7361 7862 7302 7362 7863 7303 7363 7864 7304 7364 7865 7305 7365 7866 7306 7366 7867 7307 7367 7868 7308 7368 7869 7309 7369 7870 7310 7370 7871 7311 7371 7872 7312 7372 7873 7313 7373 7875 7315 7375 7876 7316 7376 7877 7317 x 7878 7320 7378 7879 7321 x &gt; 9 &lt; 12 &gt; 0 &lt; 6 &gt;6 &lt; 18 &gt; 18 7900 7400 7460 7901 7401 7461 7902 7402 7462 7903 7403 7463 7904 7404 7464 7905 7405 7465 7906 7406 7466 7907 7407 7467 7908 7408 7468 7909 7409 x 7910 7410 7470 7911 7411 7471 7912 7412 7472 7913 7413 x 7915 7415 7475 7916 7416 7476 7917 7417 x 7918 7420 x 7919 7421 x &gt; 12 &lt; 18 &gt; 0 &lt; 6 &gt;6 &lt; 18 &gt; 18 7940 7500 7560 7941 7501 7561 7942 7502 7562 7943 7503 7563 7944 7504 7564 7945 7505 7565 7946 7506 7566 7947 7507 7567 7948 7508 7568 7949 7509 x 7950 7510 7570 7951 7511 7571 7952 7512 7572 7953 7513 x 7955 7515 7575 7956 7516 7576 7957 7517 x 7958 7520 x 7959 7521 x &gt; 18 &lt; 26 &gt; 0 &lt; 6 &gt; 6 7960 7600 7961 7601 7962 7602 7963 7603 7964 7604 7965 7605 7966 7606 7967 7607 7968 7608 7969 7609 7970 7610 7971 7611 7972 7612 7973 7613 7975 7615 7976 7616 7977 x 7978 7620 7979 x &gt; 26 &lt; 40 &gt; 0 &lt; 6 &gt; 6 7980 7700 7981 7701 7982 7702 7983 7703 7984 x 7985 7705 7986 7706 7987 7707 7988 7708 x x 7990 7710 7991 7711 7992 7712 x x 7995 7715 7996 7716 x x x x x x &gt; 40 &lt; 55 &gt; 55 &lt; 70 &gt; 70 &lt; 85 &gt; 85 7720 7740 7760 7780 7721 7741 7761 7781 7722 7742 7762 x 7723 x x x x x x x 7725 7745 7765 7785 7726 7746 7766 7786 7727 7747 x x 7728 x x x x x x x 7730 7750 7770 x 7731 7751 7771 x 7732 x x x x x x x 7735 x x x 7736 x x x x x x x x x x x x x x x (') Starch/glucose The content of the goods (as presented) in starch , its degradation products, i.e. all the polymers of glucose , and the glucose , determined as glucose and expressed as starch (on a dry matter basis, 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) and/or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods . (2) Sucrose/ invert sugar/isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the arithmetical sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) and/or found to be present in the goods . However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose . Note: In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. (3) Milk proteins Caseins and/or caseinates forming part of goods shall not be regarded as milk proteins if the goods do not have any other constituent of lactic origin . Milk fat contained in the goods at less than 1 % , and lactose at less than 1 % , by weight, are not considered as other constituents of lactic origin . When customs formalities are completed, the person concerned must include in the appropriate declaration : 'only milk ingredient : casein/casemate ', if such is the case . 15. 10 . 96 EN Official Journal of the European Communities No L 261 /9 ANNEX III CN code Description ECU/ 100 kg 1806 32 90  Containing by weight of milk fat 3 % or more, but less than 6 %  Other 59,869 0 n Use additional code indicator No 7, see Annex II . No L 261 / 10 EN Official Journal of the European Communities 15 . 10 . 96 ANEXO IV  BILAG IV  ANHANG IV  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  IV  ANNEX IV  ANNEXE IV  ALLEGATO IV  BIJLAGE IV  ANEXO IV  LIITE IV  BILAGA IV Importes de los derechos adicionales sobre el azÃ ºcar (AD S/Z) y sobre la harina (AD F/M) (por 100 kilogramos de peso neto) aplicables a la importaciÃ ³n en la Comunidad procedente de Suiza, del 1 de julio al 31 de diciembre de 1996 inclusive TillÃ ¦gstold for sukker (AD S/Z) og for mel (AD F/M) (pr. 100 kg nettovÃ ¦gt), der skal anvendes ved indfÃ ¸rsel til FÃ ¦llesskabet fra Schweiz fra 1 . juli til og med 31 . december 1996 BetrÃ ¤ge der ZusatzzÃ ¶lle fÃ ¼r Zucker (AD S/Z) und fÃ ¼r Mehl (AD F/M) (fÃ ¼r 100 kg Nettogewicht) bei der Einfuhr aus der Schweiz in die Gemeinschaft fÃ ¼r die Zeit vom 1 . Juli bis einschlieÃ lich 31 . Dezember 1996 Ã Ã ¿Ã Ã ¬ ÃÃ Ã Ã Ã ¸Ã µÃ Ã Ã ½ Ã ´Ã ±Ã Ã ¼Ã Ã ½ Ã Ã Ã · Ã ¶Ã ¬Ã Ã ±Ã Ã · (AD S/Ã ) Ã ºÃ ±Ã ¹ Ã Ã Ã ¿ Ã ±Ã »Ã µÃ Ã Ã ¹ (Ã D/FÃ ) (Ã ³Ã ¹Ã ± 100 kg Ã ºÃ ±Ã ¸Ã ±Ã Ã ¿Ã  Ã ²Ã ¬Ã Ã ¿Ã Ã ) ÃÃ ¿Ã Ã µÃ Ã ±Ã Ã ¼Ã Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã ±ÃÃ  1Ã ·Ã  ÃÃ ¿Ã Ã »Ã ¯Ã ¿Ã Ã ¼Ã ­Ã Ã Ã ¹ Ã ºÃ ±Ã ¹ 31 Ã Ã µÃ ºÃ µÃ ¼Ã ²Ã Ã ¯Ã ¿Ã 1996 Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ® Ã Ã Ã ·Ã ½ Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ± Ã ±ÃÃ  Ã Ã ·Ã ½ Ã Ã »Ã ²Ã µÃ Ã ¯Ã ± Amounts of additional duties on sugar (AD S/Z) and on flour (AD F/M) (per 100 kilograms net weight) applicable on importation into the Community from Switzerland from 1 July to 31 December 1996 inclusive Montants des droits additionnels sur le sucre (AD S/Z) et sur la farine (AD F/M) (par 100 kilogrammes poids net) applicables Ã l'importation dans la CommunautÃ © en provenance de Suisse, du 1 er juillet au 31 dÃ ©cembre 1996 inclus Importi dei dazi aggiuntivi sullo zucchero (AD S/Z) e sulla farina (AD F/M) (per 100 kg pes&lt; netto) applicabili all'importazione nella ComunitÃ in provenienza dalla Svizzera dal 1 ° luglio a 31 dicembre 1996 incluso Bedragen der aanvullende invoerrechten op suiker (AD S/Z) en op meel (AD F/M) (per 100 kg nettogewicht), geldend bij invoer in de Gemeenschap vanuit Zwitserland, van 1 juli tot en met 31 december 1996 Montantes dos direitos adicionais sobre o aÃ §Ã ºcar (AD S/Z) e sobre a farinha (AD F/M) (por 100 quilogramas de peso lÃ ­quido) aplicÃ ¡veis na importaÃ §Ã £o na Comunidade proveniente da SuÃ ­Ã §a, de 1 de Julho a 31 de Dezembro de 1996, inclusive SveitsistÃ ¤ yhteisÃ ¶Ã ¶n tuotavaan sokeriin (AD S/Z) ja jauhoihin (AD F/M) (100 nettopainokilolta) 1 pÃ ¤ivÃ ¤stÃ ¤ heinÃ ¤kuuta 31 pÃ ¤ivÃ ¤Ã ¤n joulukuuta 1996 sovellettavat lisÃ ¤tullit TillÃ ¤ggstull fÃ ¶r socker (AD S/Z) och fÃ ¶r mjÃ ¶l (AD F/M) (per 100 kg nettovikt) som skall utgÃ ¥ pa import till gemenskapen frÃ ¥n Schweiz fr. o . m . den 1 juli t. o . m . den 31 december 1996 15. 10 . 96 EN Official Journal of the European Communities No L 261 / 11 PARTE 1  DEL 1  TEIL 1  Ã Ã Ã ¡Ã Ã £ 1  PART 1  PARTIE 1  PARTE 1  DEEL 1  PARTE 1  OSA 1  DEL 1 CÃ ³digo NC KN-kode KN-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  CN code Code NC Codice NC GN-code CÃ ³digo NC CN-koodi KN-nummer AD S/Z AD F/M CÃ ³digo NC KN-kode KN-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  CN code Code NC AD S/Z AD F/M ecus/ ECU/ Ecu/ecu/ Ã ©cus/ecua/ 100 kg ecus/ECU/ Ecu/ecu/ Ã ©cus/ecua/ 100 kg Codice NC GN-code CÃ ³digo NC CN-koodi KN-nummer ecus/ECU/ Ecu/ecu/ Ã ©cus/ecua/ 100 kg ecus/ECU/ Ecu/ecu/ Ã ©cus/ecua/ 100 kg 1 704 90 30 21,200 \ 1806 90 39 0 1704 90 51 0 1806 90 50 C) 1704 90 55 0 1806 90 60 0 1704 90 61 n 1806 90 70 0 1704 90 65 0 1806 90 90 0 1704 90 71 n 1905 30 11 0 1704 90 75 0 1905 30 19 0 1704 90 81 0 1905 30 30 0 1 704 90 99 o 1905 30 51 0 ' 1806 20 10 0 1905 30 59 o 1806 20 30 0 1905 30 91 0 1806 20 50 0 1905 30 99 0 1806 20 80 o 1905 90 40 Ã ) 1806 20 95 n 1905 90 45 0 1806 31 00 0 1905 90 55 0 1806 32 10 0 1905 90 60 0 1806 32 90 0 1905 90 90 0 1806 90 11 0 2105 00 10 11,900 1806 90 19 o 2105 00 91 9,300 1806 90 31 0 I 2105 00 99 9,300 (*) VÃ ©ase parte 2 / Se del 2 / Siehe Teil 2 / BAxTte |icpo&lt;; 2 / See Part 2 / Voir partie 2 / Vedi parte 2 / Zie deel 2 / Ver parte 2 / Katso osa 2 / Se del 2 . No L 261 / 12 EN Official Journal of the European Communities 15 . 10 . 96 PARTE 2  DEL 2  TEIL 2  Ã Ã Ã ¡Ã Ã £ 2  PART 2  PARTIE 2  PARTE 2  DEEL 2  PARTE 2  OSA 2  DEL 2 Contenido en sacarosa , azÃ ºcar invertido y/o isoglucosa Indhold af saccharose, invertsukker og/eller isoglucose Gehalt an Saccharose , Invertzucker und/oder Isoglucose Ã Ã µÃ Ã ¹Ã µÃ ºÃ Ã ¹Ã ºÃ Ã Ã ·Ã Ã ± Ã Ã µ Ã ¶Ã ±Ã Ã ±Ã Ã Ã ¶Ã ·, Ã ¹Ã ¼Ã ²Ã µÃ Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã ¼Ã ­Ã ½Ã ¿ Ã ¶Ã ¬Ã Ã ±Ã Ã ¿ Ã ®/Ã ºÃ ±Ã ¹ Ã ¹Ã Ã ¿Ã ³Ã »Ã Ã ºÃ Ã ¶Ã · Weight of sucrose , invert sugar and/or isoglucose Teneur en saccharose , sucre interverti et/ou isoglucose Tenore del saccarosio, dello zucchero invertito e/o dell'isoglucosio Gehalte aan saccharose , invertsuiker en/of isoglucose Teor de sacarose, aÃ §Ã ºcar invertido e/ou isoglicose Sakkaroosipitoisuus, inverttisokeri ja/ tai isoglukoosi Halt av sackaros, invertsocker och/eller isoglukos AD S/Z ecus/ECU/ Ecu/ecu/Ã ©cus/ecua/ 100 kg &gt; = 00  &lt; 05 0,000 &gt; = 05  &lt; 30 11,520 &gt; = 30  &lt; 50 21,600 &gt; = 50  &lt; 70 31,200 &gt; = 70 44,640 Contenido en almidÃ ³n o en fÃ ©cula y/o glucosa Indhold af stivelse og/eller glucose Gehalt an StÃ ¤rke und/oder Glukose Ã Ã µÃ Ã ¹Ã µÃ ºÃ Ã ¹Ã ºÃ Ã Ã ·Ã Ã ± Ã Ã µ ÃÃ ±Ã ½Ã Ã Ã  Ã µÃ ¯Ã ´Ã ¿Ã Ã  Ã ¬Ã ¼Ã Ã »Ã ± Ã ®/Ã ºÃ ±Ã ¹ Ã ³Ã »Ã Ã ºÃ Ã ¶Ã · Weight of starch or glucose Teneur en amidon ou fÃ ©cule et/ou glucose Tenore dell'amido, della fecola e/o glucosio Gehalte aan zetmeel en/of glucose Teor de amido ou de fÃ ©cula e/ou glicose TÃ ¤rkkelys - ja/ tai glukoosipitoisuus Halt av stÃ ¤rkelse och/eller glukos AD F/M ecus/ ECU/ Ecu/ecu/Ã ©cus/ecua/ 100 kg &gt; = 00  &lt; 05 0,000 &gt; = 05  &lt; 25 4,578 &gt; = 25  &lt; 50 9,781 &gt; = 50  &lt; 75 1 5,400 &gt; = 75 21,019